ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Cirewmstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: While representing a client in a dissolution, the respondent changed two provisions of a proposed settlement that had already been signed by the client, without first notifying the client of the changes. The changes impacted the amount of child support the client was obligated to pay and reduced the frequency the client would be allowed to claim his child as a tax exemption. The respondent made the changes without specifically notifying his client because he believed the
client earlier had given him authority to make such changes, because he felt they were in the client's best interests, and because he wanted to finalize the settlement before his client's financial commitment to purchase the marital residence expired.
Violations: The respondent violated Ind.Professional Conduct Rule 1.4(b), which provides that a lawyer shall explain matters to a client to the extent reasonably necessary to permit the client to make informed decisions regarding the representation.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk of this Court is directed to forward notice of this order in accordance with Admis.Disc.R. 28(8)(d) and to Roland W. Chamblee, Jr., the hearing officer in this matter.
All Justices concur.